Filed 4/21/22 Marriage of Andrea M. and Gary M. CA1/5

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                                    DIVISION FIVE

  In re the Marriage of Andrea M. and
  Gary M.

  ANDREA M.,
      Respondent,                                               A163665
  v.
                                                                (Contra Costa County
  GARY M.,                                                      Super Ct. No. MSD18-03631)
      Appellant.

       After Gary M. and Andrea M. divorced, the family court
ordered that their son should attend an elementary school in
Moraga, near Andrea’s home. Gary appeals from that order,
contending that the court violated his rights by failing to take
live testimony, relying exclusively on declarations, and denying
his request to hold a trial. In addition, he argues that the court’s
order was not supported by sufficient evidence. We conclude that
his contentions lack merit and therefore affirm.

                                      BACKGROUND
      Subsequent to their divorce, Gary and Andrea shared joint
custody of their son, S., who resided with each of them on an
alternating basis. Gary resided at their former marital residence
in Martinez, while Andrea moved out and eventually settled in
Moraga. In Moraga, Andrea lived with her fiancé, who had a
daughter who attended elementary school there.

                                                1
       Gary and Andrea were unable to agree on the elementary
school S. should attend beginning his kindergarten year. The
trial court appointed a private recommending mediator to assist
the parties in resolving ongoing parenting disputes, including the
school question.
      Gary preferred a school located in Pleasant Hill, but
Andrea wanted to enroll S. at the school in Moraga that her
fiancé’s daughter was attending. The mediator recommended
that S. be enrolled in the Pleasant Hill school. We grant
Andrea’s unopposed request to augment the record with the
mediator’s confidential recommendation. (See Cal. Rules of
Court, rules 8.155(a)(1)(A), 8.45(d)(2).)
       Because Andrea disagreed with the mediator’s
recommendation, she requested an order from the court that S.
attend the Moraga school. In two declarations filed with the
court, Andrea asserted that the Moraga school was a better
choice because S. would be able to attend school with her fiancé’s
daughter as well as the child she was expecting with her fiancé
(who would be S.’s half-sibling). In addition, she contended that
the Moraga school was more highly rated than the Pleasant Hill
school. In his own declaration, Gary asserted that the Pleasant
Hill school was preferable because, as a result of its location
between the parties’ respective residences, S. would spend less
time in the car. He also contended that the Pleasant Hill school
had a strong reputation and S. would attend school there with
other children from his community.
      Andrea’s declarations also presented evidence of allegedly
abusive communications she had received from Gary. One
exhibit she submitted contained text messages that he allegedly
sent to her and the mediator that were laced with obscenities
and, among other things, appeared to refer to Andrea as a
“mentally ill[,] racist abuser.” Andrea asserted that Gary’s
conduct demonstrated that he was motivated by anger and a
desire for control rather than their son’s best interests.

                                2
      The court held a hearing on the school question in July
2021. Andrea was represented by counsel, and Gary proceeded
pro per. During the hearing, the court made clear that the issues
involving the obscene text messages were “absolutely separate[]”
from the school question. After hearing from both parties, the
court determined that it would be in S.’s best interest to be
enrolled at the Moraga elementary school.1
                           DISCUSSION
                                A.
      Gary contends that the trial court violated his rights by
relying on Andrea’s declarations and denying him the
opportunity to present live testimony. We disagree.
      Family Code section 217 provides that, absent stipulation
by the parties or a finding of good cause, a trial court hearing a
motion shall receive live testimony that is relevant and
competent. (Fam. Code, § 217, subds. (a)-(b).) Here, the court
swore in both parties, received testimony from Andrea, and
provided Gary with multiple opportunities to present his
information to the court. After the court allowed Gary an initial
chance to present his testimony and argument, the court directly
asked Gary why he believed his preferred school was in S.’s best
interest. The court subsequently gave Gary another opportunity,
asking him: “[w]hat is your objection to the [Moraga] school itself
as not being in [S.]’s best interest?” Later in the hearing, the


      1 We grant Andrea’s unopposed motion to strike two
documents in Gary’s appendix – an email dated September 29,
2021 and a school document dated November 16, 2021. These
documents were not properly included in the appendix because
they postdate the July 17, 2021 order under appeal and therefore
were not in the record before the trial court. (See Aixtron, Inc. v.
Veeco Instruments Inc. (2020) 52 Cal.App.5th 360, 381; Cal. Rules
of Court, rule 8.124(g).) We deny as unnecessary Andrea’s
request that we strike or disregard portions of Gary’s briefs that
lack record support or refer to matters outside the record.
                                 3
court asked Gary two more times whether there was any
additional information he wished to share concerning the school
issue. At no time did Gary inform the court that he wished to
question Andrea or present any other testimony.2
      Gary contends that the trial court denied him the ability to
cross-examine Andrea and present other testimony, but the court
never denied any request to present additional testimony at the
hearing. Because the court received live testimony from both
parties and no other live testimony was offered, we find no error.
We likewise reject Gary’s related argument that because he was
denied the ability to cross-examine Andrea, the court was
required to exclude her declarations.
      Gary also asserts that the trial court erred in relying on
Andrea’s declarations because they were never formally admitted
into evidence. (See In re Marriage of Pasco (2019) 42 Cal.App.5th
585, 591 & fn. 3.) However, as we discuss below in addressing his
challenge to the merits of the court’s order, Gary is unable to
establish prejudice from the court’s consideration of the
declarations because there was substantial evidence based on
Andrea’s live testimony alone. (See Nazari v. Ayrapetyan (2009)
171 Cal.App.4th 690, 697.)
      Gary’s due process challenge (raised in his reply brief) to
the court’s reliance on Andrea’s declarations fails for the same
reason. (See In re Vanessa M. (2006) 138 Cal.App.4th 1121,
1132.) In any event, we reject, as unsupported by the record,
Gary’s argument that the court violated his due process rights

      2 In his reply brief, and without citation to the record, Gary
alleges that he did not realize he could present live testimony
because the court’s family law facilitator’s office advised him that
he would not be able to call witnesses or cross-examine Andrea
during the hearing. To the extent he contends that his rights
were violated because court employees provided him with
erroneous advice, we are unable to adjudicate his contention
because it relies on matters that are outside the appellate record.
                                 4
because he “was never afforded the opportunity to challenge [the
declarations] or even present a case.” Gary does not dispute that
he was served with Andrea’s declarations prior to the hearing or
that he filed a responsive declaration. Further, as discussed, he
was provided a hearing during which he was free to make
arguments and objections, present testimony, and cross-examine
Andrea on the substance of her declarations.
       Gary is also mistaken that the trial court’s consideration of
Andrea’s declarations was tantamount to improperly conducting
a private investigation. He relies on cases holding that it violates
due process for a court to conduct its own ex parte investigation
and rely on confidential reports not provided to the parties. (See,
e.g., Conservatorship of Schaeffer (2002) 98 Cal.App.4th 159, 163-
165.) Here, the court neither conducted its own investigation nor
took any ex parte actions. Gary’s contention is wholly without
merit.
                                B.
     Gary incorrectly argues that the trial court erred in
denying his request for a trial.
       When he made the request during the hearing, which took
place a few weeks before the beginning of the school year, the
court interrupted him and explained that it would not continue
the matter because S. needed to start school in four to six weeks.
Although Gary contends that he was unable to name the
witnesses he wished to call at trial because of the court’s
interruption, the court did give him a chance to elaborate on the
basis for his request. The court asked Gary point blank: “what is
it that you think would come out at a trial that you aren’t having
the opportunity to provide me now?” Gary’s only response
indicated that he believed a trial was necessary because the court
had mentioned the obscene text messages.
     In denying the request, the court explained that the text
messages were irrelevant to the school question. The court

                                 5
reiterated that S. needed to start kindergarten in a matter of
weeks, and that S., the school, and both parents all needed to
prepare for that. In addition, the court reasoned that it was not
possible at that late date to hold the trial before the first day of
school. Under these circumstances, the court acted well within
its discretion in denying Gary’s last minute request. (Cf. Menges
v. Department of Transportation (2020) 59 Cal.App.5th 13, 25-26.)
                                 C.
      Gary contends that the trial court abused its discretion in
concluding that enrolling S. at the Moraga school would be in his
best interest. We disagree.
       Under the abuse of discretion standard, we may reverse
only if there is no reasonable basis to support the trial court’s
decision concerning the child’s best interest. (In re Marriage of
Melville (2004) 122 Cal.App.4th 601, 610.) We review the factual
findings supporting the trial court’s exercise of discretion for
substantial evidence. (Id. at pp. 611-612.)
      Here, Gary fails to acknowledge, let alone address, the trial
court’s reasons for concluding that attendance at the Moraga
school would be in S.’s best interests. Among other things,
Andrea testified at the hearing that her fiance’s daughter – who
would be S.’s step-sister upon Andrea’s re-marriage – attends the
Moraga school and would be entering fourth grade at the time S.
entered kindergarten. Andrea also testified that she and her
fiancé had recently welcomed the birth of S.’s half-sister, who was
one month old at the time of the hearing. Based on this
uncontested evidence, the court reasonably concluded that
attending the Moraga school would be in S.’s best interest
because he would be able to attend the same school as his
siblings.
       Neither did the trial court abuse its discretion in reaching a
different conclusion than the mediator concerning S.’s best
interest. The parties agreed to have a mediator make a
recommendation, but retained the right to request a court order if
                                 6
they were dissatisfied with the recommendation. The court is
free to reach a decision independent of the mediator’s
recommendation so long as the court’s decision is within its
discretion and rests on substantial evidence – as was the case
here. (See In re Marriage of DeRoque (1999) 74 Cal.App.4th
1090, 1096.)
                          DISPOSITION
      The order is affirmed.




                                7
                                   _______________________
                                   BURNS, J.



We concur:




____________________________
JACKSON, P.J.




____________________________
NEEDHAM, J.




A163665




                               8